PD-1079-15                                                     PD-1079-15
                                                                           COURT OF CRIMINAL APPEALS
                                                                                            AUSTIN, TEXAS
                                                                           Transmitted 8/18/2015 5:03:14 PM
                                         No. PD-                            Accepted 8/20/2015 11:42:06 AM
                                                                                             ABEL ACOSTA
                                                                                                     CLERK
                                           IN THE

                         Court of Criminal Appeals
                                  At Austin


                          Booker Newsome,
August 20, 2015                        Appellant
                                             v.

                       THE STATE OF TEXAS
                                        Appellee

                                  Cause number 1410219
                            In the 179th Judicial District Court
                                 Of Harris County, Texas

                          Cause number No. No. 01-14-00834-CR
                  In the Court of Appeals for the First Judicial District


      Appellant’s Motion for Extension of Time Within
      Which to file Petition for Discretionary Review

  TO THE HONORABLE COURT OF CRIMINAL APPEALS:

         BOOKER NEWSOME, the appellant, under TEX. R. APP. P. 10.1 & 10.5(b),

  moves for an extension of time within which to file his petition for discretionary

  review. In support of his motion, the appellant submits the following:

         (A) The appellant’s petition for discretionary review is due on August 17,
         2015.
      (B)    The appellant seeks an extension of time to file the appellant’s petition for
             discretionary review until, October 16, 2015.
      (C)    The appellant relies upon the following facts to reasonably explain the need
             for an extension:
                    Due to the undersigned’s workload, more time is necessary to review
                    the appellate opinion and complete a petition.

       (D) N o previous motion requesting an extension of time to file the appellant’s
            petition for discretionary review has been requested or granted.

      WHEREFORE, the appellant prays that this Court will grant the requested

extension until October 16, 2015.

                                                Respectfully submitted,

                                                     /s/ Kelly Smith
                                                   KELLY ANN SMITH

                  CERTIFICATE OF COMPLIANCE & SERVICE

      Pursuant to TEX. R. APP. P. 9.5, this certifies that this document contains 300

words and on January 25, 2015, a copy of the foregoing was electronically served on the

State of Texas.
                                                     /s/ Kelly Smith
                                                   KELLY ANN SMITH
                                                   Texas Bar No. 00797867

                                                   P.O. Box 10751
                                                   Houston, TX 77206
                                                   281-734-0668
                                                   Kelly.A.Smith.06@gmail.com

                                                   Counsel for the appellant




                                               2